Grant, C. J.
The petitioner, Mary Shefferly, resided in Detroit. She had a mortgage upon the land described in the petition, situated in the township of Warren, Ma-comb county. In 1893 a tax was levied upon her mortgage interest under the law of 1891. The tax was not paid, was returned delinquent, and sold December 20, 1895, under the tax proceedings taken by the auditor general. The lands were bid off to the State, and were purchased July 24, 1896, by the defendant* Canned. The redemption expired November 30, 1896. January 28-, 1898, she filed this petition to reopen the decree. Relief was granted upon the payment of the tax,'interest, and costs.
The reasons assigned by her counsel for setting aside the decree are:
1. That the decree was never enrolled, and that, therefore, the court was clothed with power to modify or set it aside.
2. That the township treasurer failed to make the tax out of the personal property.
3. That the return of the township treasurer was premature, in that it was made on February 5, 1894, and should not have been made until March 1st.
The court, in vacating the decree, relied upon Benedict v. Auditor General, 104 Mich. 269. That case has been misconstrued, as was held in Brooks v. Auditor General, 119 Mich. 329. A11 the points raised have been disposed of against the claim of the petitioner in the prior decisions of this court. Brooks v. Auditor General, supra; *457Spaulding v. O’Connor, 119 Mich. 45; Auditor General v. Sparrow, 116 Mich. 574.
Decree reversed, and petition dismissed, with costs.
Montgomery, Moore, and Long, JJ\, concurred. Hooker, J., did not sit.